Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 1 of 54

 

EXHIBIT
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 2 of 54

IN THE COMMONWEALTH COURT OF PENNSYLVANIA

 

SARAH LYNN FOWLER
Petitioner,

   
 

 
   

  

 

v. > No.: 4 pb DIeP
PENNSYLVANIA DEPARTMENT OF: ORIGINAL JURISDICTIO
HUMAN SERVICES; TERESA D. ;
MILLER, in her official capacity as
secretary of the Department of Health
and Human Services; : i
PENNSYLVANIA PROFESSIONAL: O

 

STANDARDS AND PRACTICES :
COMMISSION : =
Respondent.
NOTICE TO PLEAD

 

TO: Pennsylvania Department of Human Services, Teresa D. Miller, and
Pennsylvania Professional Standards and Practices Commission.

You are hereby notified to file a written response to the Petition for Review in the
Nature of a Complaint for Declaratory Judgment, Mandamus, and Equitable Relief
within thirty (30) days from service hereof or a judgment may be entered against
you.

/s/ Scott P. Stedjan

Dated: October 15, 2020 Scott P. Stedjan, Esquire
PA I.D. No.: 318851
Thomas W. Scott
PA LD. No.: 15682
KILLIAN & GEPHART, LLP
218 Pine Street
Harrisburg, PA 17101
TEL: (717) 232-1851
sstedjan@killiangephart.com
tscott@killiangephart.com
Counsel for Petitioner
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 3 of 54

IN THE COMMONWEALTH COURT OF PENNSYLVANIA

 

   

 

SARAH LYNN FOWLER >
Petitioner, ey
: ORIGINAL JURISDICTION =>

PENNSYLVANIA DEPARTMENT OF:
HUMAN SERVICES; TERESA D. :
MILLER, in her official capacity as
secretary of the Department of Health
and Human Services;
PENNSYLVANIA PROFESSIONAL
STANDARDS AND PRACTICES
COMMISSION

Respondent.

PETITION FOR REVIEW IN THE NATURE OF
A COMPLAINT IN EQUITY, MANDAMUS, AND
FOR DECLARATORY RELIEF
Petitioner, Sarah Lynn Fowler, by and through counsel, presents a facial and
as-applied constitutional challenge to Sections 6303 and 6368 of the Child Protective
Services Law (“the CPSL”), 23 Pa. C.S. §§ 6303, 6368, and to Section 9d{a)(1) of

the Educator Discipline Act.!

 

' Act of December 12, 1973, P.L 397, added by the Act of December 18, 2013, P.L. 1205,
24 PS. § 2070.9d(a)(1).
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 4 of 54

Petitioner alleges that the CPSL is constitutionally deficient in that it (1) fails
to provide pre-deprivation due process to individuals listed on the statewide
ChildLine database as a perpetrator in an indicated report of child abuse; and (2)
fails to provide a pre-deprivation hearing to individuals identified as a perpetrator in
a founded report of child abuse by virtue of acceptance in an accelerated
rehabilitative disposition (“ARD”) program. Petitioner further alleges that Section
9d (a)(1) of the Educator Discipline Act is constitutionally deficient because it strips
public school employees of the right to work in their chosen professions without
adequate due process protections. To those ends, Petitioner respectfully submits the
following:

I, PARTIES

1. Sarah Lynn Fowler (“Petitioner”) is an adult citizen of the United States
and of the Commonwealth of Pennsylvania. At all times relevant, Petitioner has
resided in Etters in York County, Pennsylvania.

2. Petitioner is a professional educator. From January 1, 2014 until
February 1, 2020, Petitioner held a professional Instructional I certifications (PK-4
and special education PK-8) issued by the Pennsylvania Department of Education

(PDE).
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 5 of 54

3. Respondent Pennsylvania Department of Human Services (“DHS”) is
a Commonwealth agency. DHS has a primary business address at 625 Forster Street,
Harrisburg, Pennsylvania.

4. Respondent Teresa Miller is the Secretary of the Department of Health
and Human Services. She is named in this suit in her official capacity. At all times
relevant, Respondent Miller acted under color of state law. Respondent Miller is a
person for purposes of 42 U.S.C. § 1983 when sued for injunctive relief. Will v.
Mich. Dep’t of State Police, 491 U.S. 58, 71 n.10 (1989).

5. | Respondent Pennsylvania Professional Standards and Practices
Commission (PSPC) is a Commonwealth agency. Relevant to the instant litigation,
the PSPC is charged with directing the PDE to impose discipline on certified
educators in accordance with the Pennsylvania Educator Discipline Act.

Il. JURISDICTION

6. This Court has original jurisdiction over the equitable claims asserted
pursuant to Section 761(a) of the Pennsylvania Judicial Code, 42 Pa. C.S, § 761(a).

7. This Court has the authority to issue declaratory relief pursuant to the
Declaratory Judgments Act, 42 Pa. C.S. §§ 7531 - 7541.

8. Declaratory relief is appropriate because Petitioner’s administrative
remedy is inadequate, and because Petitioner requires relief from uncertainty with

respect to her rights.
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 6 of 54

9, This Court has original jurisdiction over claims asserted against state
officials under 42 U.S.C. § 1983 insofar as these claims solely seek injunctive and
declaratory relief. Fawber v. Cohen, 532 A.2d 429, 433 (Pa. 1987).

10. Petitioner lacks a viable remedy at law.

Wl. BACKGROUND FACTS

11. Petitioner worked as a special education teacher specializing in autism
support at the Harrisburg Schoo] District from August 14, 2015, until she was
terminated in October 2018 for an incident that occurred on September 13, 2018.

12. On September 13, 2018, Petitioner’s autism support class was in
physical education class when she was called to respond when one of her students
became highly escalated. Petitioner implemented a therapeutic de-escalation
strategy that she witnessed other teachers administer on students with similar
behaviors.

13. All students with disabilities in the Commonwealth must have an
Individualized Education Program. 34 CFR § 300.320; 22 Pa. Code § 14.131.

14. The Harrisburg School District previously approved an Individualized
Education Program for another student with similar behaviors as the student in this
matter that explicitly included the strategy utilized by Petitioner.

15. The de-escalation strategy involved a teacher walking up and down the

hall and/or stairwell with the highly escalated student. The strategy seeks to (1)
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 7 of 54

release the student’s excess energy; (2) add serotonin to the student’s brain through
movement; and (3) decrease brain stimulation by moving the child to a relatively
isolated area.

16. Petitioner witnessed other teachers implement the strategy on another
student.

17. Petitioner’s actions were recorded on Harrisburg School District’s
video surveillance system.

18. Petitioner was well-aware that her actions were recorded and did not
believe she was doing anything wrong.

19. A report of the incident was made to the administration of Harrisburg
School District.

20. On September 14, 2018, the Harrisburg School District placed
Petitioner on administrative leave while they investigated the incident.

Report to Children and Youth

21. On or about September 14, 2018, the Harrisburg School District
submitted a report of Petitioner’s September 13, 2018, conduct to DHS as a possible
incident of child abuse.

22. DHS referred the report to Dauphin County Social Services for

Children and Youth (“the County Agency”) for an investigation.
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 8 of 54

23. On or about September 28, 2018, the County Agency opened its
investigation into Petitioner’s September 13, 2018 conduct.

24. Pursuant to the CPSL, all investigations into suspected child abuse must
be completed by a county children and youth agency within 60 days of receiving a
report of suspected child abuse from DHS. 23 Pa. C.S. § 6368()(1).

25. On Tuesday, November 20, 2018, 53 days after opening its
investigation of suspected child abuse, and 67 days after the Harrisburg School
District submitted a report of the incident to DHS, Petitioner received a phone call
from an investigator with the County Agency asking Petitioner to meet for an
investigatory interview.

26. Dueto office closings for the Thanksgiving holiday between November
22 and November 25, 2018, the meeting between the County Agency and Petitioner
was scheduled for 9:00 am on Monday, November 26, 2018.

27. November 26, 2018 was the 59" day since the County Agency opened
its report and the 73" day after the report was made to DHS.

28. The investigator with the County Agency interviewed Petitioner with
counsel present on November 26, 2018, for approximately 90 minutes.

29, The Solicitor for the county agency informed Petitioner’s counsel that
Petitioner would be listed in an indicated report of child abuse. The Solicitor also

informed counsel that the County Agency concluded its investigation and made its
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 9 of 54

final determination that Petitioner was a perpetrator in an indicated report of child
abuse the week prior to Petitioner’s November 26, 2018 interview.

30. It appears that Petitioner’s November 26, 2018 interview was nothing
more than a performance to seemingly satisfy the requirements of the CPSL.

31. The County Agency made its findings based upon incorrect information
and without considering the investigator’s interview with Petitioner.

ChildLine Registry

32. DHS maintains a statewide database of protective services called the
ChildLine.

33. As of November 30, 2018, Petitioner was listed on the statewide
ChildLine database as a perpetrator in an indicated report of child abuse. (Ex. A.)

34. The ChildLine database includes various allegations that are harmful to
Petitioner’s reputation. See G.V. v. Dep’t of Pub. Welfare, 625 Pa. 280, 294, 91
A.3d 667, 675 (2014) (Saylor, concurring) (“[T]here is substantial stigma associated
with inclusion of one’s name in a child-abuse registry..”).

35. Petitioner was afforded no opportunity to be heard by a neutral
adjudicator prior to being listed as a perpetrator in an indicated report of child abuse

on the ChildLine database.
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 10 of 54

43. Even though no charges were formally docketed at the time, the Bureau
of Hearings and Appeals issued the stay on the morning of the hearing. Petitioner
was in the parking lot outside the hearing room when she was informed that she was
stripped of her right to a hearing.

Teacher’s Certification Suspension

44. On April 10, 2019, while Petitioner was attempting to challenge the
indicated report of child abuse, PDE informed her that it had received an Educator
Misconduct Complaint related to the September 13, 2018 incident.

45, On or about December 3, 2019, PDE filed Notice of Charges against
Petitioner, seeking an indefinite suspension of her certification on the basis that she
was charged with a crime set forth in Section 111(e) of the Pennsylvania Public
School Code (“School Code”), 24 P.S. § 1-111(e), as required by Section 9b of the
Educator Discipline Act, 24 P.S. § 2070.9b(a)(1).

46. Petitioner did not oppose the suspension or request a hearing as the only
issue in the hearing would be to determine whether she was charged with a crime set
forth in Section 111(e) of the School Code. There was no dispute of this fact.

47. On January 17, 2020, the PSPC suspended Petitioner’s educator
certificate, stripping her of her right to work in her chosen profession. (Ex. D.)

48.  Petitioner’s certificate from PDE expired on February 1, 2020. She was

unable to receive an Instructional Level JI permanent certificate from PDE.
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 11 of 54

ARD

49. In December 2019, the District Attorney for Dauphin County referred
Petitioner’s case to the county’s Accelerated Rehabilitative Disposition (ARD)
Program.

50, From December 2019 to June 2020, Petitioner’s counsel attempted to
negotiate the terms of Petitioner’s ARD.

51. Petitioner did not want to surrender her teaching certificate as part of
the ARD program and requested that the certificate issue be addressed by PDE and
the PSPC. The District Attorney’s office denied this request. The District
Attorney’s office informed Petitioner that if she did not sign an affidavit of surrender
of her certificate, the Commonwealth will take her out of consideration for the ARD
program.

52. Petitioner decided to enter the ARD program because she did not want
to face the uncertainty and prejudices that come with a criminal jury trial.

53. Petitioner agreed to surrender her teaching certificate because the
immediate outcome of surrender would be the same as acceptance into an ARD
program.

54. On June 26, 2020, Petitioner entered the ARD program. The Dauphin
County Court of Common Pleas approved ARD without taking any testimony or

fact-finding.

10
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 12 of 54

Founded Report

55. Pursuant to Section 6303 of the CPSL, 23 Pa. C.S. § 6303, a report of
child abuse on the Child Line database automatically becomes a founder report when
“[{t]here has been an acceptance into an accelerated rehabilitative disposition
program and the reason for the acceptance involves the same factual circumstances
involved in the allegation of child abuse.”

56. Because Petitioner entered the Dauphin County ARD program related
to charges that involve the same factual circumstances involved in the allegation of
child abuse in the ChildLine registry, Petitioner will imminently be listed as a
perpetrator in a founded report of child abuse.

Harm to Petitioner

57. Petitioner’s reputation and employment opportunities are severely
injured by the above-mentioned facts.

58. Being listed on the ChildLine database as a perpetrator in either a
founded or indicated report of child abuse essentially ends the career of public school
teachers.

59. While Petitioner was listed on the ChildLine database as a perpetrator
in an indicated report of child abuse, she faced reputational harm and severe barriers
to pursuing her chosen profession or volunteering in any position where Petitioner

may have contact with children.

1]
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 13 of 54

60. For as long as Petitioner is listed on the ChildLine database as a
perpetrator in a founded report of child abuse, she faces reputational harm and a bar
on pursuing her chosen profession or any other profession having direct contact with
children. (See 23 Pa. C.S. § 6344(c) (barring employment in any position involving
direct contact with children when “the applicant is named in the Statewide database
as the perpetrator of a founded report committed within the five-year period

immediately preceding verification pursuant to this section”).)

IV. CAUSES OF ACTION
COUNT I
ACTION FOR DECLARATORY AND INJUNCTIVE RELIEF:
VIOLATION OF PROCEDURAL DUE PROCESS
UNDER THE PENNSYLVANIA CONSTITUTION
(Petitioner v. DHS)
61. All preceding paragraphs are incorporated as if fully set forth herein.
62, Reputation is a fundamental right protected by Article I of the
Pennsylvania Constitution. Pa. Const. art. I, §1.

63. The Pennsylvania Constitution establishes reputation as one of the

fundamental rights that cannot be abridged without compliance with state

constitutional standards of due process.

12
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 14 of 54

64. DHS entered Petitioner’s name on the ChildLine database as a
perpetrator in an indicated report of child abuse without providing Petitioner
adequate pre-deprivation due process.

65. Due process entitles Petitioner to notice and a meaningful opportunity
to be heard prior to being listed on the ChildLine database as a perpetrator in an
indicated report of child abuse.

66. The procedures employed by government actors pursuant to the CPSL
pose a high risk of erroneous deprivation of individual rights.

67. Aiternative procedures that could prevent constitutional deprivations
are readily available at a low cost.

68. Asa direct and proximate result of DHS’ failure to provide Petitioner
with adequate pre-deprivation due process, Petitioner suffered serious injury to her
reputation and loss of employment opportunities.

69. Under no set of facts would the Pennsylvania Constitution permit an
individual to be listed as a perpetrator in an indicated report of child abuse on the
ChildLine registry without DHS providing the individual with notice and a
meaningful opportunity to be heard prior to being listed as a perpetrator.

70. Petitioner lacks an adequate remedy at law.

WHEREFORE, Petitioner prays upon this Court to issue an order providing

the following relief:

13
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 15 of 54

e Declare that the Section 6368 of the CPSL, 23 Pa. C.S. § 6368, is
constitutionally deficient under the Pennsylvania Constitution on its face
insofar as the CPSL provides no pre-deprivation due process to individuals
listed on the ChildLine database as perpetrators of an indicated report of
child abuse;

e Declare that the Section 6368 of the CPSL, 23 Pa. C.S. § 6368, is
constitutionally deficient under the Pennsylvania Constitution as applied
to Petitioner insofar as Petitioner was provided with no pre-deprivation due
process prior to being listed on the ChildLine database as a perpetrator in
an indicated report of child abuse;

e Enjoin DHS from listing Petitioner or any other individual as a perpetrator
in an indicated report of child abuse unless the individual 1s first provided
notice and a meaningful opportunity to be heard at a meaningful time; and

e Grant any other relief the Court deems proper and equitable.

COUNT II

ACTION PURSUANT TO 42 U.S.C. § 1983: VIOLATION OF
PROCEDURAL DUE PROCESS UNDER THE UNITED STATES
CONSTITION
(Petitioner Against Respondent Miller)

71. All preceding paragraphs are incorporated as if fully set forth herein.
72. Reputation is protected by the due process clause of the Fourteenth

Amendment to the United States Constitution, U.S. Const. amend. XIV, when the

14
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 16 of 54

infringement of the right to reputation is “accompanie[d by] the alteration or
extinguishment of a right or status previously recognized by state law.” Watson _v.
Sec’y Pa. Dep’t of Corr., 436 F. App’x 131, 134 Gd Cir. 2011).

73.  Atall times relevant Respondent Miller acted under the color of state
law.

74. Respondent Miller, in her official capacity, is charged with enforcing
the CPSL.

75,  Petitioner’s name was entered on the ChildLine database as a
perpetrator in an indicated report of child abuse without providing Petitioner
adequate pre-deprivation due process.

76. The report on the ChildLine database made it impossible for Petitioner
to receive her Instructional Level II permanent certification.

77. Due process entitles Petitioner to notice and a meaningful opportunity
to be heard prior to being listed on the ChildLine database as a perpetrator in an
indicated report of child abuse.

78, The procedures employed by government actors pursuant to the CPSL
pose a high risk of erroneous deprivation of individual rights.

79, Alternative procedures that could prevent constitutional deprivations

are readily available at a low cost.

15
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 17 of 54

80. As a direct and proximate result of Respondent Miller’s failure to
provide Petitioner with adequate pre-deprivation due process, Petitioner suffered
serious injury to her reputation and loss of employment opportunities.

81. Under no set of facts would the Pennsylvania Constitution permit an
individual to be listed as a perpetrator in an indicated report of child abuse on the
ChildLine registry without the Secretary of DHS providing the individual with
notice and a meaningful opportunity to be heard prior to being listed.

82. Petitioner lacks an adequate remedy at law.

WHEREFORE, Petitioner prays upon this Court to issue an order providing
the following relief:

e Declare that the Section 6368 of the CPSL, 23 Pa. C.S. § 6368, is
constitutionally deficient under the United States Constitution on its face
insofar as the CPSL provides no pre-deprivation due process to individuals
listed on the ChildLine database as perpetrators of an indicated report of
child abuse;

e Declare that the Section 6368 of the CPSL, 23 Pa. CS. § 6368, is
constitutionally deficient under the United States Constitution as applied
to Petitioner insofar as Petitioner was provided with no pre-deprivation due
process prior to being listed on the ChildLine database as a perpetrator in

an indicated report of child abuse;

16
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 18 of 54

« Enjoin Respondent from listing Petitioner or any individual as a
perpetrator in an indicated report of child abuse unless the individual is
first provided notice and a meaningful opportunity to be heard at a
meaningful time;
e Award Petitioner reasonable attorney’s fees pursuant to 42 U.S. § 1988; and
e Grant any other relief the Court deems proper and equitable.
COUNT III
ACTION FOR DECLARATORY AND INJUNCTIVE RELIEF:
VIOLATION OF PROCEDURAL DUE PROCESS
UNDER THE PENNSYLVANIA CONSTITUTION
(Petitioner v. DHS)
83. All preceding paragraphs are incorporated as if fully set forth herein.
84. Reputation is a fundamental right protected by Article I of the
Pennsylvania Constitution. Pa. Const. art. I, §1.
85. The right to pursue one’s lawful occupation is a right protected by
Article ] of the Pennsylvania Constitution. Pa. Const. art. I, § 1.
86. The Pennsylvania Constitution establishes reputation and the right to
pursue one’s lawful occupation as rights that cannot be abridged without compliance
with state constitutional standards of due process.

87. DHS will imminently enter Petitioner’s name on the ChildLine

database as a perpetrator in a founded report of child abuse solely on the basis of her

17
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 19 of 54

acceptance into an ARD program involving the same factual circumstances
underlying a report of child abuse to the ChildLine database.

88. DHS failed to provide Petitioner with constitutionally required pre-
deprivation due process.

89. Under no set of facts could the definition of a founded report in Section
6303 of the CPSL be constitutional as no individual that enters into an ARD program
related to circumstances involved in a report of child abuse is afforded an
adjudication prior to being named as a perpetrator in the founded report of child
abuse.

90. The sole adjudication authorized by the CPSL associated with
individuals listed on a founded report of child abuse is to determine whether the facts
underlying the ARD are the same as those in the Childline report. The CPSL
provides for no adjudication on whether the individual committed the acts alleged in
the Childline report, or whether the alleged acts amount to child abuse under the
CPSL.

91, ARD is notacriminal conviction. Com, v. Bowser, 624 A.2d 125, 135
(Pa. Super. 1993). ARD puts a criminal proceeding in abeyance and completion of
an ARD program results in dismissal of charges. ARD involves no factual findings
by ajudge orjury. J.F. v. Dep’t of Human Servs., 204 A.3d 1042, 1049 (Pa. Cmwith.

2019),

18
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 20 of 54

92. The procedures employed by government actors pursuant to the CPSL
pose a high risk of erroneous deprivation of individual rights.

93. Alternative procedures that could prevent constitutional deprivations
are readily available at a low cost.

94. Asa direct and proximate result of the actions alleged herein, Petitioner
has lost the ability to work in her chosen profession and suffered severe reputational
harm.

95. A post-deprivation remedy, if one is eventually afforded to Petitioner,*
is insufficient.

96. Petitioner lacks an adequate remedy at law.

WHEREFORE, Petitioner prays upon this Court to issue an order providing
the following relief:

e Declare that the CPSL is constitutionally deficient under the Pennsylvania
Constitution on its face insofar as the CPSL provides no due process to
individuals listed on the ChildLine database as perpetrators of a founded
report of child abuse when the basis of the founded report is acceptance

into an ARD program;

 

* Whether and what type of post-deprivation remedy is required by the Pennsylvania
Administrative Code when a founded report is derived from acceptance in an ARD program is
pending before the Supreme Court. See J.F. v. Department of Human Services, 72 MAP 2019
(oral argument conducted May 2020).

19
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 21 of 54

e Declare that the CSPL is constitutionally deficient under the Pennsylvania
Constitution as applied to Petitioner insofar as Petitioner was provided
with no pre-deprivation due process prior to being listed on the ChiidLine
database as a perpetrator in a founded report of child abuse;

e Enjoin DHS from listing any individual as a perpetrator in a founded report
of child abuse unless the individual is first provided notice and a
meaningful opportunity to be heard at a meaningful time; and

e Grant any other reltef the Court deems proper and equitable.

COUNT IV
ACTION PURSUANT TO 42 U.S.C. § 1983: VIOLATION OF
PROCEDURAL DUE PROCESS UNDER THE UNITED STATES
CONSTITION
(Petitioner Against Respondent Miller)

97. All preceding paragraphs are incorporated as if fully set forth herein.

98. Reputation is protected by the due process clause of the Fourteenth
Amendment to the United States Constitution, U.S. Const. amend. XIV, when the
infringement of the right to reputation is “accompanie[d by] the alteration or

extinguishment of a right or status previously recognized by state law.” Watson v.

Sec’y Pa. Dep’t of Corr., 436 F. App’x 131, 134 Gd Cir. 2011).

 

99. At all times relevant, Respondent Miller acted under the color of state

law.

20
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 22 of 54

100. Respondent Miller, m her official capacity, is charged with enforcing
the CPSL.

101. Petitioner’s name will imminently be entered on the ChildLine database
as a perpetrator in a founded report of child abuse without providing Petitioner
adequate pre-deprivation due process.

102. Upon being listed as a perpetrator in a founded report of child abuse,
Petitioner will be barred from pursuing her chosen profession. See 24 PS. §
2070.9d(a)(1).

103. Respondent Miller failed to provide Petitioner with constitutionally
required pre-deprivation due process.

104. Under no set of facts could the definition of a founded report in Section
6303 of the CPSL be constitutional as no individual that enters into an ARD program
related to circumstances involved in a report of child abuse is afforded an
adjudication prior to being named as a perpetrator in the founded report of child
abuse.

105. The sole adjudication authorized by the CPSL associated with
individuals listed on a founded report of child abuse is to determine whether the facts
underlying the ARD are the same as those in the Childline report. The CPSL

provides for no adjudication on whether the individual committed the acts alleged in

21
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 23 of 54

the Childline report, or whether the alleged acts amount to child abuse under the
CPSL.

106. ARD is not a criminal conviction. Com. v. Bowser, 624 A.2d 125, 135
(Pa. Super. 1993). ARD puts a criminal proceeding in abeyance and completion of
an ARD program resuits in dismissal of charges. ARD involves no factual findings
by ajudge orjury. J.F. v. Dep’t of Human Servs., 204 A.3d 1042, 1049 (Pa. Cmwith.
2019).

107. A _ post-deprivation remedy, if one is afforded to Petitioner, is
insufficient.

108. The procedures employed by government actors pursuant to the CPSL
pose a high risk of erroneous deprivation of individual rights.

109. Alternative procedures that could prevent constitutional deprivations
are readily available at a low cost.

110. Asa direct and proximate result of the actions alleged herein, Petitioner
lost the ability to work in her chosen profession and suffers severe reputational harm.

111. Petitioner lacks an adequate remedy at law.

WHEREFORE, Petitioner prays upon this Court to issue an order providing
the following relief:
e Declare that the CPSL is constitutionally deficient under the United States

Constitution as applied to Petitioner insofar as Petitioner was provided

22
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 24 of 54

with no pre-deprivation due process prior to being listed on the ChildLine
database as a perpetrator in a founded report of child abuse;
e Award Petitioner reasonable attorney’s fees pursuant to 42 U.S. s 1988; and
e Grant any other relief the Court deems proper and equitable.
COUNT V
ACTION FOR MANDAMUS
(Petitioner v. DHS)

112. All preceding paragraphs are incorporated as if fully set forth herein.

113, By listing Petitioner on the Childline database as a perpetrator of child
abuse without first conducting a fact-finding hearing, Respondents DHS and Miller
have deprived Petitioner of her constitutional rights without due process of law.

114, “The writ of mandamus exists to compel official performance of a
ministerial act or mandatory duty.” Fagen v. Smith, 41 A.3d 816, 818 (Pa, 2012).

115. Mandamus will not lie “to establish legal rights.” Barge v. Pa. Bd. of
Prob, & Parole, 39 A.3d 530, 545 (Pa. Cmwlth. 2012). Instead, mandamus is
appropriate to “enforce those rights already existing beyond peradventure.” Id.

116. “Mandamus will lie to compel action by an official where his refusal to
act in the requested way stems from his erroneous interpretation of the law.” Fagen,
4] A.3d at 818.

117. Respondents have a mandatory duty to refrain from depriving

Petitioner of her constitutional rights.

23
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 25 of 54

118. Respondents lack the discretion to continue to deprive Petitioner of her
constitutional right to reputation and the right to pursue her chosen occupation
without due process of law.

WHEREFORE, Petitioner prays upon this Court to issue a writ of mandamus
ordering Respondents to remove the report related to Petitioner from the Childline

database.

COUNT VI
ACTION FOR DECLARATORY RELIEF:
VIOLATION OF PROCEDURAL DUE PROCESS
UNDER THE PENNSYLVANIA CONSTITUTION
(Petitioner v. PSPC)

119, All preceding paragraphs are incorporated as if fully set forth herein.

120. The right to pursue one’s lawful occupation is a right protected by
Article I of the Pennsylvania Constitution. Pa. Const. art. [, § 1.

121, The Pennsylvania Constitution establishes the right to pursue one’s
lawful occupation as a right that cannot be abridged without compliance with state
constitutional standards of due process.

122. Section 9d(a)(1) of the Educator Discipline Act is unconstitutional as
applied to Petitioner.

123. ARD is not a criminal conviction. Com. v. Bowser, 624 A.2d 125, 135

(Pa. Super. 1993), ARD puts a criminal proceeding in abeyance and completion of

an ARD program results in dismissal of charges. ARD involves no factual findings

24
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 26 of 54

by ajudgeorjury. J.F. v. Dep’t of Human Servs., 204 A.3d 1042, 1049 (Pa. Cmwith.
2019).

124, Petitioner surrendered her teacher certificate as a condition of ARD
because she knew that Section 9d(a)(1) of the Educator Discipline Act required
PSPC to direct PDE to revoke her certificate without a hearing on whether Petitioner
committed the acts alleged, or whether Petitioner’s actions warrant discipline under
the Educator Discipline Act. As such, surrender of her certificate had no immediate
practical impact. The sole result of surrender was accelerating the result already
prescribed by the General Assembly.

125. Petitioner has a substantial, direct, and immediate interest obtaining a
declaration that Section 9d({a)(1) of the Educator Discipline Act is unconstitutional.

126. Pursuant to Section 16 of the Educator Discipline Act, Petitioner may
seek reinstatement of her certificate.

127. The PSPC will reinstate a certificate if the PSPC determines it would
be just and proper.

128. A declaration that Section 9d(a)(1) of the Educator Discipline Act is
unconstitutional would weigh heavily in favor of reinstatement.

WHEREFORE, Petitioner prays upon this Court to issue an order providing

the following relief:

25
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 27 of 54

e Declare that Section 9d(a)(1) of the Educator Discipline Act, 24 P.S. §

2070.9d(a)(1), is

constitutionally deficient under the Pennsylvania

Constitution as applied to Petitioner; and

e Grant any other relief the Court deems proper and equitable.

Dated: October 15, 2020

26

Respectfully submitted,

Loy

Sg6tt P.\Stedjan, Esquire —

PA-LD, No.: 318851

Thomas W. Scott

PA LD. No.: 15682
KILLIAN & GEPHART, LLP
218 Pine Street

Harrisburg, PA 17101

TEL: (717) 232-1851
sstedjan@killiangephart.com
tscott@killiangephart.com
Counsel for the Petitioner
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 28 of 54

VERIFICATION

I, Sarah Lynn Fowler, hereby certify that the facts set forth in this Petition for
Review are true and correct to the best of my knowledge, information and belief. I
understand that false statements made therein are made subject to the penalties of 18

Pa. CS. § 4904.

-

    

Sarah Lynn Fowlér
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 29 of 54

EXHIBIT A
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 30 of 54

pennsylvania

DEPARTMENT OF HUMAN SERVICES

 

IMPORTANT INFORMATION - READ CAREFULLY

SARAH FOWLER Child:
409 SHELLYS LANE Report No: 8310040
ETTERS, PA 17319 Status: INDICATED

Investigating Agency: Dauphin
Malling Date: 11/30/2018

OU ARE LISTED IN THE STATEWIDE ASE AS APERPETRAT IN REPORT OF
CHILD ABUSE,

An Indicated report means that a county children and youth agency or the Pennsylvania Department of
Human Services has made a determination thal you committed abuse. Your name will remain on file in the
statewide database indefinitely If your social security number or date of birth is known.

As a perpetrator in an indicated report, you will probably be prevented from working in an organization
serving children or a public or private school or from becoming a foster care or adoptive parent. As a
perpetrator, you could also be prevented from volunteering in an organization serving children or public or
private school or from obtaining certain educational degrees or certificates. Other volunteer and
employment opportunities may also be negatively affected.

A copy of the report of abuse Is enclosed, Please read the report carefully.

ou disaqree with the determinati ou hav ed abuse, and yo ourn
moved from th id ou have two options.
(1) You must appeal io the Department of Human Services wi d alling date

To appeal you can use the enclosed form and check off the first box on the form. You may also
write a letter requesting the appeal.

OR

(2) Youhave aright toa hearing now. You can skip the appeal described above and ask the
Bureau of Hearings and Appeals for that hearing, This request must be made within 90 days
fthe malling d sted at thet 2.

To ask for a hear|ng, you can use the enclosed form and check off the second box on the form. You
may also write a letier requesting the hearing.

IN EITHER CASE, YOUR REQUEST MUST BE POST ED WITHIN 90 DAYS FROM THE MAILING DATE
E IS NOTICE.

ChildLine and Abuse Registry
Office of Children, Youth and Families
P.O.Box 2676 | Harrisburg, PA 17105 | 717.783.1964 | F 717.772.1567 | www.dhs.pagov
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 31 of 54

WARNING: IF YOUR REQUEST FOR AN APPEAL OR A HEARING IS LATE, YOUR NAME WILL STAY ON THE
- STATEWIDE DATABASE, FOREVER, UNLESS.

(1) The department does not have your date of birth or social security number, in which case your
name will be removed when the child turns 23 years of age.

OR

(2) You were under 18 years of age when the abuse was committed, you have not been named as a
perpetrator of abuse again, the abuse did not involve a deadly weapon, and you are not required to
register or have completed the requirement to register as a sexual offender; In which case your name
will be removed when you turn 21 years of age or 5 years have passed, whichever Is later.

OR

(3) You can show good cause why your name should be removed, such as new Information shows that
the report Is not accurate, or is incorrect under the law, or that you are no longer a risk to children.

If there is 2 court decision that changes the status of your report to founded, you will need to provide
a court order that the court decision has been reversed or vacated.

THIS IS A VERY SERIOUS MATTER.

You may wish to contact a lawyer to represent you. If you cannot afford a lawyer, call Pennsylvania Legal Aid
Network at 1-800-322-7572. If you do not understand this notice, you can also call the Department of Human
Services at 717-783-1964.

You can ask for services to prevent child abuse or neglect In the future. To ask for services, contact the county
child welfare agency In the county where you live.

RETURN YOUR REQUEST FOR A REVIEW OR A HEARING
AND ANY LETTERS TO:

SECRETARY OF HUMAN SERVICES
ChildLine and Abuse Registry
ATTENTION: CHILD ABUSE APPEALS
P.O. BOX 2675
HARRISBURG, PA 17105-2675

Q-INDIP

ChlidL ine and Abuse Registry
Office of Children, Youth and Familles
P.O.Box 2675 | Harrisburg, PA 17405 | 747.783.4964 f F717.772.1587 | www.dhs. pa.gov
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 32 of 54

REQUEST FOR REVIEW OR HEARING

Fill out this form If you disagree with the report listing you as a perpetrator of child abuse and
want the report to be reviewed.

Your Name:

 

Your Address:

 

Child's Name and Date of Birth:

 

ChildLine Report No.:

 

Your Phone Number:

 

Please check ONE of the following:

C) iwant the Department of Human Services to review the findings against me before | ask for a
hearing. include the reasons why you disagree with the report or why you think the findings in
the report are wrong in the space below. Include additional sheets of paper If you need more

space,

[I want to skip the review and go directly to a hearing.

 

SIGNATURE DATE

WHE U MAIL THIS FORM, IT MUST BE POSTMARKED WITHIN 90D 2F THE MAILIN
ON THE ENCLOSED NOTICE.

IF THE FORM ES NOT POSTMARKED WITHIN 90 DAYS, YOU WILL LOSE THE RIGHT TO A REVIEW OR
HEARING.

KEEP A COPY OF THIS FORM FOR YOUR RECORDS.

 

Send this farm to: Secretary of Human Services
ChildLine and Abuse Registry
Attention: Chitd Abuse Appeals
P.O. Box 2675
Harrisburg, PA 17105-2675

ChildLine and Abuse Reglstry
Office of Children, Youth and Families
P.O.Box 2676 | Harrisburg, PA 17105 | 717,783,1964 | F 747.772.1567 | www.dhs,pa.goy
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 33 of 54

INFORMACION JMPORTANTE: LEER ATENTAMENTE
SARAH FOWLER Nino:
409 SHELLYS LANE informe n.°: 8310040
ETTERS, PA 17319 SItuacién: INDICADO

Agencia de investigaclon: Dauphin
Fecha de envio: 11/30/2018

USTED FIGURA EN LA BASE DE DATOS ESTATAL COMO AUTOR MATERIAL EN UN REPORTE INDICADO DE

BUSO INFANTIL.

Un reporte indicado implica que una agencla de! condado para la proteccion de nifos y jovenes o el
Departamento de Servicios Humanos de Pensilvanla ha comprobado que usted cometid abuso, Su nombre
permanecerd en el expedienie de Ja base de datos estatal por tlempo indefinido s| se conoce su numero de
seguridad social o fecha de nacimiento.

Es probable que, al ser ef autor. material en un reporte indicado, no pueda trabajar en una organizacion que
atiende nifios ni en una escuela publica nl privada, ni tampoco pueda ser tutor ni padre adoptivo. Es posible
que, al ser ef autor material, tampoco pueda ser voluntarlo en una organizacién que atlende niAos ni en una
escuela publica ni privada, nl pueda obtener determinados titulos 0 certificados educativos. Es posible que

otras oportunidades de empleo o voluntartado se vean afectadas negatlvamente.

Se adjunta una copia del reporte de abuso. Lea el reporte atentamente.

 

(1) Debe apelar al Departamento de Servicios Humanos en un plazo de 90 dias a partir de la

Vi e r ie e este aviso,

Para apelar, pliede utilizar el formutario adjunto y miarcar el primer caslliero en ef forrnulario.
También puede escribir una carta en la que soflcite la apelacion.

oO

(2) Ahora tlene derecho a una audiencla Puede omitir la apelacién descrita anteriormente y
solicitar esa audiencia a la Oficina de Audiencias y Apelaciones, Debe presentar esta

solicitud en un plazo de 90 dias a partir de la fecha de envio que figura al comlenzo de este
aviso.

Para sollcitar una audlencla, puede utliizar‘el formulario adjunto y marcar el segundo casillero en
el formulario. También puede escribir una carta en la que solicite la audiencia.

ChildLine and Abuse Registry
Office of Children, Youth and Families
P.O.Box 2675 | Harrlsburg, PA 17108 | 717.783.1964 | F 717.772.1567 | www.chs.pa.gov
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 34 of 54

   

9/14/2038

REFERRAL RECEIVED DATE |
9/28/2018 4:16:00PM 18310040

 

 

DATE OF INCIDENT END
9/14/2078

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS COUNTY SN
WARE [BATE OF BIRTH GENDER
Sarah Fowler Female
ADDRESS COUNTY SEN

 

 

 

 

ALLEGED PERPETRATOURESSONS s SORY OF ABUSEINEGLECT [SUBCATEGORY OF AB
’ Sarah Fowler Creating sReasonabie [Not Applicable
Likelihood of Bodily
Injury to 6 Child
Through Any Recent
Act/Failure to Act
ALLEGATION OUTCOME. OUTCOME EXPLANATION
{indicated Video footage of the incident was obtained showing thé perpetrator forcing the child te walk up and

down the stalrs repeatedly.

 

 

JALLEGED VICTIM/SUBJECT CHILD

 

 

ALLEGED PERPETRATOR/RESPONSIBLE PERSON CATEGORY OF ASUSE/NEGLECT [SUBCATEGORY OF ABUSCREGLEGT |
Creating aReasonable [Not Applicable
Likelihood of Bodily
Injury to a Chi
Through Any Recant
Act/Fallure to Act

 

 

 

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 35 of 54

 
 
 
   

 
 
 
 

EXPLANATION
incident did not ereste the reasonable fikellhood of bodlly Injury as the slleged perpetrator was not
present the entire time.

 

 

 

 

 

 

 

 

Wis CHILD ALLEGEOLY ABUSED WHILE IN A “CHILD CARE SERVICE” (As define i? ~ ms ~ pena "
WAS CHILD REMOVED FROMALLEGED ABUSIVE SETTING? rs Ben

WWERE LAW ENFORCENBENT OF TOIAS NOTED OF THE REPORT? ~ Bayes my
AS THERE A RELIGIOUS BASIS FOR THE CHILD'S CONDITION? rp. re

GID THE CHILD DIE AS A RESULT OF THIS INCIDENT OF ABUSE/NEGLECT? : rps pepo

SERVICES PLANNED OR PROVIDED

Mental Health Services

   

ATION/ASSESSMENT DECISID!

Indicated
F EXPLAIN IN DETAIL THE BASIS FOR THE INVESTIGATION OUTCOME AND CASE OUTCOME SELECTED AND SPECIFY CRIMINAL ACTION

. : forensicalfy interviewed but was unable to provide a statement due to tis disability. Alleged perpetrator Ii was intervlewed and denied the
jallegations. ft was determined throughout the Investigation that although the alleged perpetrator was present, she was not present the entire incident.
Thus the allegations are unable te be substantiated. This case will be made unfounded per CPSL. for alleged perpetrator [Ml Perpetrator (SF) was

interviewed and admitted to making the child walk up and down the stalrs several tims through out the day as a form of getting a child tocatm down,
|Video footage was obtained of the Incident, The allegations are able tobe substantiated. This case will be made indkated per CPSL for perpetrator (SF).

 

 

 

 

 

 

 

 

Not Applicable
COUNTY WHERE ABUSE OCCURRED INVESTIGATING COUN TW/REGION
Dauphin Dauphin
FRIVESTIGATING WORKER NAME SUPERVISOR NAME DATE OF APPROVAL
Alshah Calloway Matthew Wallace |
in DESIGNEE ATEOF APPROVAL LEGAL REVIEW DATE OF REVEW

 

 

 

INTIAL STATUS DETERMINATION DATE

11/26/2088

 

 

 

 

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 36 of 54

EXHIBIT B
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 37 of 54

DAUPHIN
COUNTY

DEPARTMENT OF HUMAN SERVICES
SOCIAL SERVICES FoR CHILDREN AND YOUTH

 

BOARD OF COMMISSIONERS

Jerf HAST#, CHAIRMAN

Mike Pres, Vice CHATRMAN
GEORGE P. HARTWiCK II], Secrevary

Crrer Crrea/ Carer or STAFF
CHAD SAYLOR

July 22, 2019

Sarah Fowler
409 Shellys Lane
Etters, PA 17319

RE;  S.F. Inre: BM.
BHA Docket No.: XXX-XX-XXXX
Report No,; 8310040
Child Abuse Expunction

Ms. Fowler:

JUL 25 2019

CHILDREN & YOUTH ADMINISTRATOA
MaArIsA MCCLELLAN, BSQUIRE

ASSISTANT ADMINISTRATOR
RICHARD VUKMANIC, MS.W,

FTUMAN SEQViCeS Diaecror
RANDIE YEAGER

HUMAN SERVICES SOLICiron
FREDRICK W. Ligzty, ESQuIRE

DIRECTORS OF SOCIAL SERVICES
CURRIN HAINES-YODER, M.5.W.
MYLAK N, MARTIN, M.S.W,

KELLY Y, ROMBERGER

MICHELE M. RUSH

Lika WHEELER, B.S...

DIRECTOR OF FISCAL OPERATIONS
JENNIFER M. CAPITAN

Enclosed please find a Motion for Stay prepared in connection with the above-referenced appeal.

Sincerely,

t

BES

Adrian Piechowicz

SWAN LSI Paralegal, Dauphin County
Social Services for Children and Youth

Enclosure
Ce: John M. Arose, Esquire, Attorney for Appellant

Tilman P. Larson, Esquire, Assistant Solicitor, Dauphin County Social Services for Children & Youth
Matt Wallace, Caseworker Supervisor, Dauphin County Social Services for Children & Youth

1001 NORTH SIXTH STREET « HARRISBURG, PA 17102 + (717) 780-7200 + (717) 525-9921 Fax

www, dauphiocounty.org

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 38 of 54

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF HUMAN SERVICES
BUREAU OF HEARINGS AND APPEALS

IN THE APPEAL OF: S.F. In re: EM.

L.
Hl.

Hl,

IV.

Vv.

BHA Docket No. XXX-XX-XXXX
ChildLine Repot No. 8310040
Child Abuse Expunction

OT FOR STA
Submitted for: Dauphin County Social Services for Children and Youth (“Agency”).
Date and location of hearing: July 23, 2019, at 9:15 A.M., Bureau of Hearings and Appeals.

Reason why stay should be granted:
There are criminal proceedings pending which involve the same factual circumstances as the

above-referenced appeal. (See: Appellant’s Police Criminal Complaint attached hereto as
Exhibit “A”,)

Statutory. regulatory and decisional law authority supporting this motion:

23 Pa.C.S8. 6341(d) ~ “Stay of proceedings. — Any administrative appeal proceeding pursuant
to subsection (b) shall be automatically stayed upon notice to the department by cither of the
parties when there is a pending criminal proceeding or a dependency or delinquency
proceeding pursuant to 42 Pa.C.8. Ch. 63 (relating to juvenile matters), including any appeal
thereof, involving the same factual circumstances as the administrative appeal.”

Averment of concurrence or opposition of the parties:

On July 22, 2019, the Agency contacted the appeliant’s attomey, John M. Arose, Esquire, to
inquire about his client’s position on this Motion for Stay. Mr. Arose informed me that he
opposes this Motion for Stay on bebalf of his client.

Date: July 22, 2019

UN os

(3 UL 22 Fi 28

Tilman P, Larson,
Attorney ID No. 308943
Solicitor, Dauphin County Social
Services for Children and Youth
1001 North Sixth Street
Harrisburg, PA 17102

Phone: (717) 780-7200
Fax: (717) $25-9921

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 39 of 54

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF HUMAN SERVICES
BUREAU OF HEARINGS AND APPEALS

IN THE APPEAL OF: K.S. In re: LR. -

BHA Docket No.: XXX-XX-XXXX
Report No.: 8303369
Child Abuse Expunction

CERTIFICATE OF SERVICE

I, Adrian Piechowicz, SWAN LSI Paralegal and employee of Dauphin County Social Services

for Children and Youth, hereby certify that I have on this day served the foregoing Motion for Stay

upon all parties of record in this proceeding in accordance with the requirements of §33.32 (relating to

service by a participant).

Date: July 22, 2019

Twilah S. Shipley, Esquire
Administrative Law Judge
Department of Human Services
Bureau of Hearings and Appeals
2330 Vartan Way, 2™ Floor
Harrisburg, PA 17110-9721

S.F., Appellant
409 Shellys Lane
Etters, PA 17319

John M. Arose, Esquire
Atiomey for Appellant
218 Pine Street
Harrisburg, PA 17101

Matthew Wallace, Cascworker Supervisor
Dauphin County Social Services for Children and Youth
1001 North Sixth Street
Harrisburg, PA 17102

Za

Adrian Piechowtcz, SWAN LSI Paralegal

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 40 of 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Su. us er 3 He
COMMONWEALTH:OF PENNSYLVANIA POLICE CRIMINAL COMPLAINT
COUNTY OF; DAUPHIN es COMMONWEALTH OF PENNSYLVANIA.
Magisterial District Number: 12-3-02 me VS.
MDJ: Hon. BARBARA PLANKA DEFENDANT: (NAME end ADDRESS):
Address: 2987 AN 7TH ST SARAH L FOWLER
HARRISBURG PA 17410 First Name Middle Name Laet Mame Gen.
409 SHELLYS LN
ETTERS PA 17219
Telephone: 717-238-3388 Telephone: Day: 570-916-6789 Eve: 570-916-6768
. NCIC Extradition Code Type
CO 1-Felony Full () &Felony Pend, F3 C-Misdamoznor Sunounding Stetes Li Distance: e
1} 2-Felony Ltd ( 6-Felony Pend. Extradition Detenm. (1) D-Misdemesnor No Extradition
£7 3-Felony Surrounding States [1 A-Misdemeenor Full (5 E-Misdemeanor Pending
D 4-Felony Ne Ext. CO] B-Misdemeanor Limited C1 F-Miscemesnoy Pen, Extia, Determ.
: DEFENDANT IDENTIFICATION INFORMATION
Docket Number Date Filed OTMLveScan Number omplaintinsident Number mae Lab Serv
7gR018 fe0ete- 144-001 ety. wo hl
GENDER bop 10/11/1988 | POS | Add?! DOB | CoDelendant{s) [7]
Mala First Name Middie Name Laat Neme Gen.
[yy] Femals AKA
RACE waite ¢ DlAsian [7] Biack [J Native American [) Unknown
ETHNICITY 7] Hepanic B1Non-tispanic 1] unknewn
HAIR COLOR (DJ GRY Gry = CJ RED (Rediaubn} =F] spy (Sant) = [7] BLY Bae) {7] PLE (Purp) [BRO (ero)
4 C) Bix Biaon [7] ONG iOrangs) Hime one) Fy] MAX (Unkianic) (0) GRW (aren) [PRK (Png
‘“¢_ TE] Btn (erences siewbeny) _ _.
EYE COLOR i BLK (Black) (Jeu eiue) [Jaroiwewn = [O]GAN (Green) (yery amy)
1 El waz giazer) [omar pastoon) CJ PNK Pink [JMU (Mutiloolored) [2] xxx cuninown)
DRA [_YES Ry NO | DNA Location WEIGHT ee ) 4
FB Number LMNUNUmber |
Defondant Fingerprinted: | C) YES [INO FL HEIGHT Ie
Fingorprint Claseification: | |
~ DEFENDANT VEHICLE INFORMATION acs Ga ee
Plate # State [Hazmat Registration Gomm'lVeh, 7 School [| Oth. NCIC Veh. Code | Reg.
: a Sticker (MMNY) ind. Veh. same
vin Year | Make Mode! Style Color as pet, 0

 

 

 

 

 

 

 

 

 

Office of the attorney for the Commonwealth (] Approved EI Disapproved because:

 

 

(ihe Wlomey for the Gommonyealih may require thal the complsini, asrast warrant afidevi, or both be epproved by ihe wllorsay for the Comrpormynetth price t0-Hiing. See Pa P.Crin P, 607),

 

(Name of the sttormey for tie Commonwealth} {Signature of the attorney for the Commenwestth) (Pate)

 

 

}, JACOB PIERCE

  
     

(Name of the Affianty

of City of Harrisburg, Bureau of Police rene gras oui iil an <
(identify Gepariment or Agency Represented end Policat Subdivision) Police Agenty OR Kumber)
do hereby state: (check appropriate box)

1. f¥} | accuse the above named defendant who lives al the address set forth above

(Jt accuse the defendant whose name jis unknown to me but who is described as

{71 accuse the defendant whose name and popular designation or nickname ere unknown te me and whom | have
therefore designated as John Doe or Jane Doe

with violating the penal laws of the Commonwealth of Pennsylvania at{ 301 HARRISBURS ;
{Subdivision Code) —(Place-Politlcal Bubdiviston) '

1205 N 6TH ST, BEN FRANKLIN SCHOOL, HARRISBURG PA 17102 Zone 221 (endangering the welfare of children Incident)

in DAUPHIN about Thureday, 09/13/2018 10:00 to 09/14/2076 16:00
i. {Offense Date)

 

 

 

 

 

 

AGPC 4124 — Rav, 07/18 Page 1 of §

 

 
 

Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 41 of 54

dee POLICE CRIMINAL COMPLAINT

 

 

 

 

 

Docket Number: ¢ Date Filed: OTNiLiveScan Number Complaint/incident Number
7/19/2019 18-0915-114-004
PefendantName =| Fuse Miaete FOWLER *

 

 

 

 

2. | ask that a warrant of arrest or a sunimons be issued and thet the defendant be required to answer the charges | have
made,

3, | verify that the facts set forth in this complaint are true and correct to the best of my knowledge or Information and belief,
This verification is made subject to the penalties of Section 4904 of the Crimes Code (18 Pa. C,S.§4904) relating to

unsworn fatsificatlon to authorities,
4. This complaint consists of the preceding page(s), numbered 1 through §. -

. | certify that this filing complies with the provisions of the Case Records Publie Access Policy of the Unified Judicis! System of
Pennsyivenia that require filing confidential information and documents differently than non-confidentia! information and

documents,

The acts committed by the accused, as listed and hereafter, were against the peace and dignity of the Commonwealth of

Pennsylvania and were contrary to the Aot(s) of the Assembly, or in violation of the statutes cited.
(Before a warrant of arrest can be issued, an affidavit of probable cause must be completed, sworn to before the Issuing

authori opi .
Z AZ pus <2 go> Life
(DaeJf 8 § | (Year) ure of Affiant)

* §
ANB NOW, on this dalp i { certify that the compiaint has been properly completed and verified.

 

An affidavit of probable cause must be completed before a warrant can be issued.

sr
aay at
REAL

 

 

42-1-D2
{Magisterial District Court Number} (lesulng Authority}

 

 

AOPC 422A - Rev. 07/18 Page 2 of §

 

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 42 of 54

soe POLICE CRIMINAL COMPLAINT

 

 

 

 

 

 

Packet Number: Date Filed OTWLiveScan Number Complaintinsidemt Number
78/2018 - | 48-0098-114.001
Defendant Name pate an Middle: ia

 

 

 

 

 

 

The acts committed by the accused are described below with each Act of Assembly or statute allegedly violated, if
appropriate. When there is more than one offense, each offense should be numbered chronologically.

(Set forth » brief eummary of the facta sufficient to adviee the defendant of tie neture of the offense(s) charged. A okation to the atalute(a) e tly
veniea ahewt Mare, 1a not suifickent, ina summery cace, you must cite the spectic saction{s) and subsectlon(s) of the atatuie(e) of ovina, ehegedly
violated,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inchoate Attempt Sollcitatlon Conepiracy
Offence 0 18.901 A O 18 802A 0 18 903 Numbey of Viciims Age 60 or Ofer OO
wis 4304 [A the | Tile 18 1 Mi 20
Lead? Gilensat __Sealion Subsection PA Sakae RS) Couns Ge __NGIG Offenies Gade” UCRNIBRE Coas
PennDOT Data Accident
(applicable) | Number CI interstate Chester Zone DO work Zone

 

 

 

 

 

 

Statute Description (include the name of statute or ordinance):
ENDANGERING WEL “ARE OF CHILOREN

 

 

Acts of the accused associated with this Offense;

 

 

“Summons, 4

PACG 43044 ENDENGERING WELFARE OF CHILDREN

Pr)
IN THAT, on or about geld date, 9/13/2018, being a parent, guardian, or other person supervising the welfare
of 6 year old EL, a child under the age of 18 years of age, The defendant, Sarah Fowler, did knowingly endanger the welfare
of EL. by violating a duty of care, protection or support, namely, by forcing EL to walk up and down a flight of stairs by the
defendant or at the direction of the defendant which totaled over one hundred times in violation of Section 4304(a) of the PA
Crimes Code. (18 P.S, 4304(a) - Misd.1st, a course of conduct of endangering the welfare of a child - Fel. 3rd)

 

 

AOPC 412A — Rev. 07/18 Page 3 of 8
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 43 of 54

 

 

 

 

 

 

 

 

 

 

 

Please provide the following information for each co-defendant doh Co-Defendant Data Sheet
Docket Number: Date Filed: Fi §
De umber Da ley leg OTNiLiveScan Number Fompelptincident Number .
Defendant Nama ret Mile: FONLER
lye
ry
i
4
a4 »
fi
-
™
a

 

AOPC 412A ~ Rev, 07/18 Page 4 of 5
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 44 of 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. w
REQUEST FOR SUBPOENAS
COMMONWEALTH OF PENNSYLVANIA
vs.
DEFENDANT:
HAME and ADDRESS
| SARAH LFOWLER | msio19
400 SHELLYS LN
ETTERS PA 17319
ee
1 request the following be subpoenaed in the above case:
WALTER DOCKENS
1516 SWATARA 8T
APT 2
HARRISBURG PA 17104
”~
717-886-7504
BRANDI] MOORE
430 BESSEMER 8ST
STEELTON PA 17113
717-808-7122 *
é
d
M
i td
bad

 

 

"JACOB PIERCE

 

BARBARA PIANKA 124-02

 

 

ComplalnantOtfieer)
City of Harrisburg, Bureau of Police (Comp =
Asal. D.A, Requested af Preliminary Hearing
Page 5 of 5

ad
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 45 of 54

   
         

 

 

 

 

}
pigs! POLICE CRIMINAL COMPLAINT
Docket Number: Date Filed: OTNiLiveScan Number Complainvineldent Number
. 7/48/2019 16-0015-114-004
Defendant Name SARAH piideles . FOWLER
TT

 

 

 

 

 

 

AFFIDAVIT of PROBABLE CAUSE
**Summons** |

On 9/15/2018, around 0924 houre, Harrisburg Police responded to Benjamin Franklin Elementary
School located at 1201 North 6th Street for a report of child abuse/negiect to a minor.

During this time video surveillance was handed over to the police which showed the defendanf’ Sarah
Folwer, marching and directing others to march six year old EL up and down 4 sisircase over 100 times.
These actions continued throughout the day on 9/13/2078. In the video EL was dragged, pulled, coerced

and further forced to march up and down the staircase.

With the information complied from the investigation, Sarah Fowler is being charged with one count of
endangering the welfare of children due to her actions.

|, JACOB PIERCE 4 q , BEING OULY SWORN ACCORDING TO THE
LAW, DEPOSE AND'SAY THAT THE FACTS SET FORTH IN THE FOREGOING AFFIDAVIT ARE TRUE AND CORRECT

TO THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF.

i CERTIFY THAT THIS FILING COMPLIES WITH THE PROVISIONS OF THE CASE RECORDS PUBLIC ACCESPOLICY
OF THE UNIFIED JUDICIAL SYSTEM OF PENNSYLVANIA THAT REQUIRE FILING CONFIDENTIAL INFORMATION AND
DOGUMENTS DIFFERENTLY THAN NON-CONFIDENTIAL INFORMATION AND DOCUMENTS. oy

f

Ee 2 ogo
> al

(Signature of Afllent}

 

 

 

 

 

 

Sworn to me and subscribed before me this __ day of ,
: a
Date , Magisterial District Judge
My commission expires first Monday of January,
SEAL
fage-4 of 1

 

AOPC 411€ — Rev. 07/18
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 46 of 54

EXHIBIT C
 

Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 47 of 54

 

Magisterial District Judge 12-1-02

    
 

Docket Number: MJ-12102-CR-0000348-2019
Criminal Docket

   
  
  

Commonwealth of Pennsylvania
v.

Sarah L. Fowler
Page 1 of 2

 

Judge Assigned: Barbara W. Pianka issue Date: 08/06/2019
OTN: U 735706-6 File Date: 08/06/2019
Arresting Agency: Harrisburg Police Dept Arrest Date:

Complaint/Incident #: 180915114001 Disposition:

County: Bauphin Disposition Date:

Township: Harrisburg City Case Status: Active

 

 

Case Status ‘Status Date Pro ssing Status

Active 08/08/2019 Awaiting Preliminary Hearing

Case Calendar Schedule Schedule
Event Type Start Date Start Time Room Judge Name Status
Preliminary Hearing 08/28/2079 9:15 am Barbara W. Pianka Scheduled

     

Name: Fowler, Sarah L. Sex: Female
Date of Birth: 10/11/1989 Race: White
Address(es}:

Home

Etters, PA 17349

 

Advised of His Right to Apply for Assignment of Counsel? No
Public Defender Requested by the Defendant? No
Application Provided for Appointment of Public Defender? No
Has the Defendant Been Fingerprinted? No

 

Participant Type Participant Name
Defendant Fowler, Sarah |.
Arresting Officer Pierce, Jacob B.

    
   

Charge Grade Description

   
       

Offense Dt, Disposition

#
1 18 § 4304 §§ At Mi Endangering Welfare of Children - 09/13/2018

Parent/Guardian/Other Commits Offense

 

 

MDJS 1200 Printed: 08/12/2019 40:44 am

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
omissions on these docket sheets. Docket sheet information should not be used in place of a criminal history background check, which can only be
provided by the Pennsylvania State Police. Employers who do not comply with the provisions of the Criminal History Record Information Act (18 Pa.C.S.
Section 9401 et seq.) may be subject to civ Eability as set forth in 18 Pa.C.S. Section 9183.
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 48 of 54

 

Magisterial District Judge 12-1-02

    

Docket Number: MJ-12102-CR-0000348-2019
Criminal Docket

Commonwealth of Pennsylvania
Vv.

Sarah L. Fowler
Page 2 of 2

     

Filed Date Entry Filer Applies To

08/06/2019 Summons Issued Magisterial District Court 12-14-02 Sarah L. Fowler, Defendant

08/06/2019 FirstClass Summons issued Magisterial District Court 12-102 ‘Sarahi.Fowler,Defendant = 3
08/06/2019 Certified Summonsissued Cid Magisterial District Court 12-102 ‘SarahL.Fowler,Defendant = -
08/06/2019 FirstClass Fingerprint Order Issued tsi Magisterial District Court 12-102. ‘SarahL.Fowler,Defendant = _
08/06/2019 Fingerprint Order issued  ~—~—«sMagisterial Districl Court 12-1-02  SarahL.Fowler,Defendant = StsStst~S~S
08/06/2019  Cerlified Fingerprint Order issued ST Magisterial District Court 121-02 SarahL.Fowler,Defendant = SSStsSCS™S

08/06/2019 — Criminal Complaint Fited __ Magisterial District Court 12-1-02

 

 

MBS #200 Page 2 of 2 Printed: 98/12/2019 10:44 am

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
the Commonwealth of Pennsylvania nos the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
omissions on these docket sheets. Docket sheet information should not be used in place of a criminal history background check, which can only be
provided by the Pennsylvania State Police. Employers who do not comply with the provisions of the Criminal History Record Information Act (18 Pa.C.S.
Section 9101 et seq.) may be subject to civil liability as set forth In 18 Pa.C.S. Section 9183.

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 49 of 54

EXHIBIT D
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 50 of 54

 

Commonwealth of Pennsylvania
Professional Standards and Practices Commission

333 Market Street, Harrisburg, PA 17126-0333 Phone (717) 787-6576 TTY (717) 783-8445 FAX (717) 783-0734

 

January 17, 2020

John M. Arose, Esquire
Killian & Gephart, LLP
218 Pine Street

P.O. Box 886

Harrisburg, PA 17108-0886

Re: Department of Education v. Sarah L. Fowler
PSPC Docket No. DI 19-204

Dear Attomey Arose:

Enclosed please find a copy of the Order issued by the Professional Standards and Practices Commission in the
above-referenced matter.

Sincerely,

EDs

Shane F. Crosby
Executive Director

Enclosure

cc: Nicole M. Werner, Senior Counsel
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 51 of 54

COMMONWEALTH OF PENNSYLVANIA
PROFESSIONAL STANDARDS AND PRACTICES COMMISSION

DEPARTMENT OF EDUCATION,
Petitioner,

v. > DOCKET NO. DI-19-204

SARAH L. FOWLER,
Respondent.
ORDER

 

AND NOW, this 17th day of January 2020, it is hereby ORDERED that the
Department of Education Is directed to IMMEDIATELY SUSPEND the educator
certification and the eligibility to be employed as a charter or cyber charter school staff
member or a contracted educational provider staff member of Respondent SARAH L.
FOWLER pursuant to 24 P.S. § 2070.9b{a)(1)._ In electing not to contest the immediate
suspension, Respondent does not admit any of the criminal aliegations or that she
poses a threat to the health, safety or welfare of students and/or other persons in the
schools of this Commonwealth. Should Respondent be acquitted of the criminal
charges or should the criminal charges be otherwise dismissed or removed, the
Cornmission shall reinstate her educator certification and employment eligibility upon
receipt of certified documentation of the acquittal or dismissal.

PROFESSIONAL STANDARDS AND
PRACTICES COMMISSION

 

 

Myron Yoder
Chairperson Pro Tempore

SIDS

Shane F. Crosby
Executive Director

Date Mailed: January 17, 2020 Attest:

 
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 52 of 54

APPEALING A COMMISSION DECISION TO THE COMMONWEALTH COURT

he attached Memorandum and Order represents the final decision of the Professional Standards
nd Practices Commission in this matter. Ifa party. disagrees with the Commission’s attached
ecision, the party has the right to file a Petition for Review with the Commonwealth Court of
‘ennsylvania within thirty (30) days. after the mailing date of the Commission's decision in
ccordance with the Pennsylvania Rules of Appellate Procedure. See Chapier 15 of the
‘ennsylvania Rules of Appéllate Procedure entitled “Judicial Review of Governmental
Jeterminations," Pa. RAP. 1501-1561. A Petition for Review may be filed in person, by mail or’
jectronically via the PACFile appellate court electronic filing system. The Court's filing office is

yeated at:

Commonwealth Court of Pennsylvania
Pennsylvania Judicial Center
601 Commonwealth Avenue, Suite 2100
P.O. Box 69185
_ Harrisburg, PA 17106

Sopies of the Petition for Review must be served in person or by certified mail upon the Commission
ind the Attorney General of Pennsylvania. All other parties shail be served as prescribed by Rule
21(b) of the Pennsylvania Rules of Appellate Procedure.

*Jease direct questions about filing to the Chief Clerk’s Oifice at 717-255-1650. For more ..
nformation about PACFile and to register for a user account, visit the Pennsylvania Unified Judicial

system. Web Portal at: hitps//ujsportal.pacourts.us.

rior to filing a petition for: review with the Commonwealth Court, a party may wish to consult an -
attorney.

\n appeal to the Commonwealth Court shall operate as a stay of the discipline imposed until the
esolution of the appeal, except where: (1) the grounds for discipline include sexual misconduct or
sexual abuse or exploitation; (2) the Commission's decision is accompanied by a finding that
mmediate discipline is necessary to protect the health, safety or welfare of students or other persons
n the schoois of this Commonwealth; or (3) the discipline is. the result of a negotiated settlement
setween the parties or is imposed-under section Sb of the Educator Discipline Act (relating to

liscipline for criminal offenses), 24 P.S. § 2070.15.
REQUESTING THE COMMISSION TO RECONSIDER ITS DECISION

\ party may submit a request to the Commission for rehearing or reconsideration no later than fifteen
15) days after the decision mailing date in accordance with section 35.241 of the General Rules of
\dministrative Practice and Procedure. 1 Pa. Code § 35.241. Requests for rehearing or . °
econsideration will be granted only under very limited circumstances, The Commission, in most
cases, cannot revisit its previous credibility determinations. Also, the Commission will not accept
idditional evidence, unless the party could not have presented the evidence at an earller stage.
2equests that merely reargue a party's case before the Commission will be denied.

“he submission ofa request for recqnsideration to the Commission does not extend the time
imit for filing a Petition for Review with the Commonwealth Court.
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 53 of 54

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Public Access
Policy of the Unified Judicial System of Pennsylvania: Case Records of The
Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.

Submitted by: Killen & Gephart,

 

Signature: -

( J \
Name: Scott P. Stedjan, Esquire
Date: October 15, 2020

PALD.No.: 318851
Case 1:20-cv-02125-CCC Document 1-2 Filed 11/13/20 Page 54 of 54

CERTIFICATE OF SERVICE

Pursuant to Pa.R.A.P 1514(c), I certify that on this day I will cause the
Petition for Review in the Nature of a Complaint to be served upon the following

by hand delivery at the addresses listed below:

Via Hand Delivery

Pennsylvania Department of Human Services
625 Forester Street
Harrisburg, PA

Teresa D. Miller, Secretary
Department of Health and Human Services
625 Forester Street
Harrisburg, PA

Pennsylvania Professional Standards and Practices Commission
333 Market Street, 14" Floor
Harrisburg, PA

Pennsylvania Office of Attorney General
Strawberry Square
Harrisburg, PA

Dated: October 15, 2020 a—

Sdott P/Stedjan, ESquiré

PA I.D. No.: 318851
KILLIAN & GEPHART, LLP
218 Pine Street

Harrisburg, PA 17101

TEL: (717) 232-1851
sstedjan@killiangephart.com
Counsel for the Petitioner
